Title: To Thomas Jefferson from Petrie, 26 December 1806
From: Petrie
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philadelphia 26th. December 1806.
                        
                        I have the honor to inform your Excellency that there will be probably at the end of next week an opportunity
                            for france at Baltimore. if you direct to Mr. le Lorys, Consul of france, the Box of grains which you intended to send by
                            the way of Bordeaux I will take care at my return at Baltimore that it will be put safely on board the vessel. the
                            mentioning that it is an invoice from your Excellency, will be the best, and the only recommandation for its safe
                            remittance, when the vessel arrives. 
                  I am with the greatest regard of your Excellency the most humble and obedt servant.
                        
                            Petrie.
                        
                    